NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
VERA W. HUANG,
Plaintiff-Appella,n,t,
V.
MENG YIH HUANG, P. GUILMET, ROBIN LYNCH,
GEORGE P. LORDAN, ARTHUR FRAVVLEY, LISA
GREENBURG, LISA A. JACOBOVVITZZ, KIM
PHELAN, MI NA HUANG, LEU SO-MEI, WEN-CHIN
LEU of Chien-Chuen P1astic C0. Ltd.,
DR. MARILEA K. MILLER, ERNEST LIN, DR.
TUNG, JOSEPH PALEY, M.ARK BURRELL, DAVID
HAZLEWOOD, and DEPUTY TERRY, Salem Family
C0urt,
Defendants-Appellees,
and
JUDGE EDWARD J. ROCKETT, HONORABLE
SEAN DUNPHY, JUDGE SPENCER M. KAGAN,
JOHN CRONIN, JUDGE JOHN STEVENS, JR.,
JUDGE MARY M. MANZI, JUDGE DIGANGI,
JUDGE BILLING, JUDGE NANCY STAFFIER
HOLTZ, JUDGE BONNIE H. MACLEOD,
JUDGE FRANCIS A. MCINTYRE, JUDGE
WHITHEAD, JUDGE D. KERMAN,
JUDGE IRELAND, JUDGE SPINA, JUDGE CORDY,
JOHN DAWLEY, Assistant District Att0rney,
RALPH FINCH, Assistant Clerk, JUDITH

HUANG V. HUA.NG 2
BRENNAN, KEVIN JONES, MAGISTRATE TRIPI,
MAGISTATE DORIS STENZIANI,
LILLIAN C. ANDRUSZKIEWICZ, CLERK HOLLIEY
WHITE, JOSEPH LARO, COURT REPORTER,
PROBATION OFFICER SLIVASKI, RUDOLPH
JAWORSKI, CHARLES KAGAN, INSPECTOR
ROBERT FOLEY, INSPECTOR BERNARD CLANCY,
ESSEX COUNTY, MASSACHUSETTS STATE
TREASURY, ATTORNEY GENERAL OF
MASSACHUSETTS, SALEM DISTRICT ATTORNEY,
SALEM SUPERIOR COURT CLERKS, CAMBRIDGE
DISTRICT ATTORNEY, and JUDGE WHITE, Mid-
dlesex Superi0r Court,
Defendants-Appellees,
and `
NANCY VANTINE and BURNS & LEVINSON LLP,
Defendants-Appellees.
2010-1293
Appea1 from the Untied States District Court for the
District of Massachusetts in case n0. 07-CV-10435, Judge
Joseph L. Taur0.
0 R D E R
Vera W. Huang moves for an extension of tin1e.
The court notes that this appeal was dismissed on
June 11, 2010.
According1y,
IT IS ORDERED THATZ

The motion is denied as m00t.
HUANG V. HUANG
FOR THE COURT
JUi_ 1 6  /s/ Jan Horba1y
Date J an H0rba1y
V`era W. Huang
Annapurna Ba1akrishna, Esq.
Katy E. K0ski, Esq.
Clerk
men
U.S.
1E3¥E’5€§~iF<5§'étS»f°“
JuL 1 6 2010
mm HonBALv
citrus